Sedgwick, J.,
concurring.
I concur in the conclusion, but I do not think that the instruction, “If he had seen plaintiff voluntarily lift the pipe, just before the accident occurred, a distance of six inches, he would be justified in directing him to lift it again an inch or two higher,” is consistent with the charge as a whole. Under that instruction and the evidence the jury must have found for the defendant. The instruction, however, is wrong, and is absolutely inconsistent with the whole charge, and the jury did right in disregarding it.
Hamer, J., concurs in the above.